Citation Nr: 0826284	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  97-03 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for residuals of 
a head injury.

In May 2000, the Board denied the claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2000, the veteran and the 
Secretary of VA (parties) filed a joint motion to vacate the 
May 2000 decision and remand the claim for additional 
development as required by the Veterans Claims Assistance Act 
of 2000 (VCAA).  The Court granted the motion that same 
month.

In August 2001, the Board remanded the case to the RO for 
additional development consistent with the joint motion.  In 
October 2001, the RO continued its denial of service 
connection for residuals of a head injury.  In March 2002, 
the Board denied service connection for the residuals of the 
claimed head injury.  The veteran again appealed the Board's 
decision to the Court.  In April 2006, the parties filed a 
joint motion to vacate the Board decision and remand the 
claim for additional development.  The Court granted the 
motion.

In September 2006, the Board remanded the case for additional 
development and adjudicative action consistent with the joint 
motion.  When the case came back to the Board, it denied the 
claim in a September 2007 decision.  The veteran appealed the 
Board's decision to the Court.  In February 2008, the parties 
filed a joint motion to vacate the Board decision and remand 
the claim for it to provide more adequate reasons and bases 
for determinations it made in its decision.  In March 2008, 
the Court granted the motion.  The case has been returned to 
the Board for further appellate review. 

The veteran had a hearing before a Veterans Law Judge in 
January 2000.  That Veterans Law Judge is no longer employed 
by the Board.  In an April 2008 letter, the Board informed 
the veteran of such and offered him an opportunity to have 
another hearing before a Veterans Law Judge.  That same 
month, the veteran submitted a statement stating that he did 
not want to have another hearing.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran sustained a head injury while in service.

2.  The preponderance of the probative and credible evidence 
is against finding that any current disability is 
attributable to a head injury in service.  


CONCLUSION OF LAW

Residuals of a head injury were not incurred in or aggravated 
by service.  .  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in August 2001 and again in October 2006 of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the claim on appeal.  Specifically, VA did not 
inform the veteran of how disability evaluations and 
effective dates are assigned.  The record, however, shows 
that any prejudice that failure caused was harmless, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The 
veteran's claim was readjudicated in a February 2007 
supplemental statement of the case.  Hence, the Board finds 
that the notice provided rebuts any suggestion that the 
appellant was prejudiced by VA's actions. 
 
VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  Service medical records were not found and were 
presumably destroyed by a fire at the records center in 1973.  
VA has a heightened duty to assist the veteran in developing 
his claim since the records may have been lost or destroyed 
by fire.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In the October 2006 letter, VA informed the veteran that it 
would consider any lay statements in support of his claim 
that he injured his head in service and that he had had 
continuing headaches since then.  It must be noted that the 
veteran did not submit any lay statements (other than his 
own).  VA has obtained VA medical records and private medical 
records identified by the veteran.  

As to providing the veteran with an examination, in the 
September 2006 remand, the Board found that a VA examination 
was "needed."  In requesting the examination, the Board 
asked that the examiner provide an opinion on the following:

[W]hether any current headache disorder 
is etiologically related to the veteran 
having fallen during service and struck 
the back of his head, or etiologically 
related to complaints of continuing 
headaches since service.  Those findings 
should be based on the results of the 
examination and any appropriate 
diagnostic testing, review of the 
veteran's medical records, and sound 
medical principles.  The examiner is also 
asked to provide a rationale for his/her 
opinion.  

A VA examination was provided in January 2007.  The examiner 
determined that the veteran had a normal neurological 
examination and a normal CT scan of the head.  She stated the 
veteran complained of headaches chronically and stated, 
"Therefore his diagnosis is chronic Headache Disorder."  
She added that it was "very difficult to assign etiology to 
headaches" because the prevalence of headaches in the 
population was so high and the symptoms were subjective.  She 
concluded that the questionable causative etiology was not 
well documented, and the medical evaluation negative.  She 
further concluded that one could not say without speculation 
if the current headaches are etiologically related to 
service.  

In the February 2008 joint motion, the parties stated that a 
remand was required for the Board to "discuss, with support 
by adequate reasons and bases, whether the January 2007 VA 
examination complied with the terms of the September 2006 
remand order" citing to Stegall v. West, 11 Vet. App. 268 
(1998).  They asked that the Board "specifically address 
whether the examiner adequately addressed whether Appellant's 
current headaches disorder is 'etiologically related to 
complaints of continuing headaches since service.'"  They 
additionally asked that the Board discuss whether the 
examiner's determination that she could not render an 
etiological opinion without resorting to speculation was in 
compliance with the requirements of the September 2006 remand 
order.

The undersigned Veterans Law Judge is not the same judge who 
signed the September 2006 remand requesting the examination.  
This Veterans Law Judge has determined that another 
examination is not necessary to decide the merits of this 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
reasons follow.

In disability compensation claims, the Secretary must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81 citing 
38 U.S.C. § 5103A(d)(2); Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); 
38 C.F.R. § 3.159(c)(4)(i).

In McLendon, the Court addressed each of the above elements 
and how the Board must apply the facts of the case to the law 
regarding when an examination was necessary.  There is no 
issue as to the veteran being given a diagnosis of a headache 
disorder.  Thus, element (1) has been met.  However, where 
the Board finds that the evidence is lacking is in elements 
(2) and (3)-establishing an in-service event and whether the 
current disability may be related to the in-service event.  
The Board will address element (2) first.  

The Board does not find that the veteran's allegations of a 
head injury in service to be credible.  This finding is 
within the purview of the Board's discretion.  Id. at 82.  
The Board bases its finding on multiple factors.  First, the 
veteran's allegations regarding the description of the head 
injury have changed throughout the appeal period.  When he 
filed his claim back in December 1994 and was examined in 
July 1995 and September 1995, the veteran claimed he injured 
his head in service during basic training.  Significantly, he 
did not even suggest a loss of consciousness prior to the 
January 2000 Board hearing.  However, an October 2001 VA 
outpatient treatment report shows that the veteran denied 
losing consciousness when he was treated by the physician, 
who also performed the January 2007 examination.  It could be 
argued that the veteran had never been asked if he had lost 
consciousness previously, but he specifically suggested a 
loss of consciousness at the January 2000 hearing but denied 
a loss of consciousness when examined at VA in October 2001.  
He then again reported a loss of consciousness when examined 
by the private physician in May 2006.  This inconsistency 
hurts the veteran's credibility.

The veteran has complained that his claim has been denied 
because the government lost his service medical records, 
which is not his fault.  He is correct that it is not his 
fault that his service medical records are missing.  However, 
the lack of in-service documentation of the head injury is 
not the only evidence lacking in this case.  The veteran did 
not seek any treatment for his headaches in the decades 
following his discharge from service.  He was able to provide 
excuses for why he was not treated-he could not afford a 
private doctor, his wife argued that he was not "superman" 
and should be seen (yet the veteran chose not to be seen), 
that he just took over-the-counter medication for the 
headaches.  Nevertheless, there is no documentation 
whatsoever of any treatment for headaches until decades after 
the veteran's discharge from service.  This is in no way the 
fault of the government.  The veteran made similar arguments 
for why he was not treated in service-he was afraid of being 
thrown out of service and afraid his fellow soldiers would 
laugh at him.  Thus, even if the in-service records were 
located, it appears that they would not be able to 
substantiate his allegation of having sustained a head 
injury, except perhaps the treatment he received in Germany, 
when he claims his ears were cleaned out.  

The veteran alleged that when he went into the hospital at 
Hackensack Medical Center in 1984, it was because he had 
passed out while driving, which he linked to his headaches 
because he claimed that he developed dizziness after the head 
injury.  The 1984 medical record shows that the veteran 
reported he had lost two pounds in a month and had felt weak 
and dizzy.  There was no report in the medical record of the 
veteran passing out while driving or having any headaches.  
There was also no report of any past head injury.  The 
physician thought the veteran had a viral infection.  There 
is nothing in this medical record to support the veteran's 
allegation of having sustained a head injury in service or of 
continuing headaches following service.  

The veteran claims he was seen in 1987 at the Morrisania 
clinic.  When VA requested the records from that clinic, 
records dated from 1995 to 1997 were received.  There was no 
indication that the veteran had been seen as early as 1987 
for headaches.  The lack of any documentation for treatment 
of headaches until after the veteran filed his December 1994 
claim for service connection only furthers undermines his 
claim of an in-service head injury and consistent headaches 
thereafter.  

The veteran submitted a May 2006 medical report in support of 
his claim for service connection.  In that report, the 
physician found that the claimed in-service head trauma had 
resulted in "extremes of joint movements with concomitant 
stretching and tearing of musculo-ligamentous structures of 
the Cervical Spine."  Prior to May 2006, however, the 
veteran did not report register any complaints pertaining to 
the cervical spine, nor do his historical records reflect 
such an injury.  At the 1997 and 2000 hearings before VA, the 
veteran made no allegation of any cervical spine injury.  
This is additional evidence of conflicting statements made by 
the veteran throughout the appeal period, which further 
undermines his credibility.

The Board has reviewed all the evidence of record and does 
not find the veteran's allegations of a head injury to be 
credible.  Again, he has been able to provide excuses why 
there is no documentation of a head injury following his 
discharge from service until, coincidentally, after he filed 
his claim for service connection for residuals of a head 
injury-a period of more than 30 years since his discharge 
from service.  Stated differently, there is a 30 plus year 
history of no competent/medical documentation of an in-
service head injury with subsequent headaches.  After the 
veteran submitted his application for benefits in December 
1994, there are multiple medical records showing reports of 
an in-service head injury and continuous headaches following 
his discharge from service.  The Board does not find this 
after-the-fact evidence to be credible.  In sum, the Board 
finds that element (2), establishing an in-service event, has 
not been met.  See McLendon, 20 Vet. App. at 82 (the Board 
could have found that the evidence with regard to the 
veteran's in-service injury was not credible).  

Because of its finding as to element (2), the Board finds 
that element (3) cannot be met.  Any medical opinion based 
upon history reported by the veteran cannot be given any 
probative weight.  See, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) ("reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran"); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (stating that the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant that have been rejected by the 
Board); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (noting 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value and does not serve to verify 
the occurrences described).  This applies to the May 2006 
medical opinion, wherein the examiner attributes the 
veteran's current cerebral concussion and post-concussion 
syndrome to the in-service injury.  This medical opinion is 
based only on the veteran's history since there is no 
corroborating credible evidence of record.  Thus, the Board 
finds there is no credible evidence that a current disability 
may be associated with service.  Id.

As a result, because elements (2) and (3) have not been met 
in this case, the Board need not reach element (4)-whether 
there is sufficient competent medical evidence to decide the 
claim.  Hence, an examination was not necessary to make a 
decision on this claim, and any error in the January 2007 VA 
examination report is harmless.  

Alternatively, even if it is determined that an examination 
was necessary to make a decision on the claim, the Board 
finds that the January 2007 VA examination substantially 
complied with the September 2006 remand.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order").

The purpose of the September 2006 remand was to provide the 
veteran with an opportunity to provide other lay statements 
to support his report of having incurred an in-service head 
injury and having had continuous headaches since then, to 
obtain outstanding VA medical records, and to provide the 
veteran with an examination.  From the joint motion it is 
evident that the issue the parties have is with the medical 
examination only, as the parties asked that the Board 
"specifically address whether the examiner adequately 
addressed whether Appellant's current headaches disorder is 
'etiologically related to complaints of continuing headaches 
since service.'"  They additionally asked that the Board 
discuss whether the examiner's determination that she could 
not render an etiological opinion without resorting to 
speculation was in compliance with the requirements of the 
September 2006 remand order.

In the September 2006 remand, the Board asked the examiner to 
provide an opinion as to whether "any current headache 
disorder is etiologically related to the veteran having 
fallen during service and struck the back of his head, or 
etiologically related to complaints of continuing headaches 
since service."  (Emphasis added.)  This is not two separate 
questions, but a single inter-related question.  Her response 
was, "One cannot say without speculation if the current 
headaches are etiologically related to service."  (Italics 
added.)  Her answer encompasses both parts of the question 
because the continuing headaches since service are related to 
the in-service head injury.  

As to whether the examiner's determination that she could not 
render an opinion without resorting to speculation complied 
with the requirements of the September 2006 remand order, the 
Board finds that it was.  The examiner was asked whether any 
current headache disorder is etiologically related to 
service.  Her response was that because of the "questionable 
causative etiology" that was not well documented, she could 
not say without speculation if the current headaches were 
etiologically related to service.  In other words, she could 
not state that the current headache disorder was 
etiologically related to service.  Thus, she answered the 
question.  In answering the question, she provided a 
rationale for why she could not state that the current 
headache disorder was related to service, which she clearly 
based upon evidence in the claims file, including the lack of 
documentation regarding the in-service head injury and the 
lack of documented evidence of continuity of symptomatology 
following service discharge.  Her response substantially 
complied with the September 2006 remand order.  

Additionally, it must be noted that a remand to ask that the 
examiner provide a more definitive opinion would not assist 
the veteran in this case.  For example, if the examiner 
stated that it was as likely as not or more likely than not 
that the current headache disorder was related to the in-
service head injury, the Board would reject it, since such an 
opinion could be based only on the history provided by the 
veteran, which the Board does not find credible.  See Coburn, 
19 Vet. App. at 432; Reonal, 5 Vet. App. at 461; Swann, 
5 Vet. App. at 233.  It is not the examiner's duty to 
determine the credibility of the veteran.  That is the 
Board's duty.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  If 
the examiner stated that it was not as likely as not or less 
likely than not that the current headache disorder was 
related to service, that opinion would also not assist the 
veteran.  Thus, to the extent that there is a finding that 
the January 2007 opinion did not comply with the September 
2006 remand, it is harmless error based on the facts in this 
case.  In other words, a remand to obtain a more definitive 
opinion will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (the Court need not 
impose additional burdens on the Board with no benefit going 
to the claimant).

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Hence, the case is ready for 
adjudication.  

Service Connection

The veteran seeks entitlement to service connection for 
headaches, which he contends are the result of a head injury 
in service.  Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  That means that 
in order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2007); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

An organic disease of the nervous system may be presumed to 
have been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Discussion of Evidence

Reports from the National Personnel Records Center indicate 
that the veteran's service records are not available, and 
that if the records were at the National Personnel Records 
Center in January 1973 they would have been involved in the 
fire at that facility at that time.  In a Joint Motion for 
Remand it was noted that because the veteran's service 
records could not be located, VA was obligated to inform the 
veteran that secondary or alternative types of evidence could 
be submitted to support his claim, such as statements from 
lay persons regarding the injury and subsequent symptoms.  
The veteran was duly notified but he has not provided any 
such evidence.  A further search of morning reports did not 
show the veteran was listed as sick or hospitalized.

A September 1984 hospital record from Hackensack Medical 
Center shows the veteran reporting losing two pounds in a 
month, and feeling weak and dizzy for the prior few days.  He 
stated he felt he was "going to die."  He denied chest 
pain, abdominal pain, diarrhea, and constipation.  Following 
a physical examination the impression was that the veteran 
had a viral syndrome.  

June and September 1995 private medical records reflect an 
assessment of allergic rhinitis.  Medication was provided.  
An October 1995 private medical record shows that the veteran 
complained of having headaches constantly for one week.  No 
allergies were reported, and no medication was prescribed.  
No medical problems were reported, and the assessment was an 
alteration in weight.

A July 1995 VA neurological examination shows the veteran 
reported injuring his head in service in 1952, when he fell 
and injured the occipital region.  He noted he did not seek 
treatment.  Since then, he reportedly experienced headaches 
about once a week.  They were characterized by a sharp pain 
lasting about 5 minutes.  He also reported experiencing 
dizziness when bending over.  He reported that, in 1984, he 
passed out while driving and was taken to a private hospital.  
He stated that he felt himself getting dizzy, light-headed, 
sweaty, and white.  The diagnoses were headaches and 
dizziness.  Neurological examination revealed normal 
findings.  The examiner stated that there was an unknown 
relationship of the headaches to the trauma.

A September 1995 VA examination report shows the veteran gave 
a history of falling backward and hitting the back of his 
head during training.  He told of falling and striking the 
back of his head in 1958.  He said that, in addition to 
headaches, he also had dizziness.  He reported getting very 
dizzy and having intermittent fever every day, lasting one to 
two minutes.  Examination and testing led to diagnoses of 
chronic headache, dizziness, and intermittent fever of 
unknown etiology, no relation with traumatic headache.

A February 1997 VA outpatient treatment report shows the 
veteran complained of a chronic headache.  There was no 
headache or other pertinent abnormality at the time of the 
examination.  His neck was supple.  The assessment was a 
history of chronic headache. 

In March 1997, the veteran testified at a RO hearing that 
during basic training, in 1952, he fell backward from a fence 
obstacle and damaged the back of his head.  He said he was 
afraid to report the injury, because he was afraid that he 
would be put out of service.  He stated that was the only 
time he damaged his head in service.  He reported that he did 
go on sick call due to head pain while stationed in Germany 
in 1957, just before getting out of service.  He also told of 
having headaches and dizziness while serving in Korea and 
Japan.  After service, he had his eyes checked in 1982 and 
saw a doctor in 1984.  He reported working as a body and 
fender man before and since coming to New York, in 1960.  He 
also described current medical treatment.

Subsequent VA clinical notes noted the veteran's headache 
complaints and normal findings.  They made assessments 
reflecting that the veteran was providing a history of 
headaches.  A March 2000 treatment record associated the 
chronic headaches with sinus pain.  There were diagnoses of 
hypertension with headaches in December 2003 and December 
2004.  In February 2006, the veteran's complaints included 
headaches, and it was noted that he had moderate-severe 
hypertension that was not controlled.  A change in medication 
was recommended.  The VA psychiatric clinic notes contain 
diagnoses of an anxiety disorder.  VA clinical records 
through December 2006 have been reviewed.  

In January 2000, the veteran testified before a Veterans Law 
Judge.  The testimony was to the effect that he entered 
service in 1952 and injured his head during basic training, 
resulting in headaches and dizziness.  He reported seeking 
treatment for headaches while serving in Japan and Germany.  
Thereafter, he treated himself with over-the-counter 
medications.  He explained that, at the time of the accident, 
he fell backward, struck his head very hard, and possibly 
lost consciousness for a few seconds.  He claimed that he did 
not report this injury for fear of being released from 
service.  He stated that after service, he studied auto body 
repair and did that type of work for many years.  He reported 
that headaches and dizziness continued after service.  He 
reported going to private hospitals in 1984 and 1987.  The 
veteran also described current symptoms and treatment.

An October 2001 outpatient treatment report shows the veteran 
reported a head injury in service and complained of having 
chronic headaches since then.  He denied any loss of 
consciousness.  He reported that he now had headaches every 
day.  They were not very strong, but bothered him.  They were 
sometimes in the front and sometimes in the back.  Tylenol 
made them better.  Lying down and sleeping helped.  
Examination disclosed a grossly normal mental status.  
Cranial nerves were okay.  Motor responses were normal at 
5/5.  Reflexes were normal at 2+.  Sensory responses to 
pinprick and vibratory sensation were okay.  Coordination and 
gait were okay.  The assessment was headaches and further 
testing was recommended.  A computerized tomography scan was 
done in October 2001 and read as showing no focal 
intracranial lesion.

A May 2006 letter from a private physician reports examining 
the veteran.  The veteran complained of headaches, dizziness, 
tinnitus, vertigo, dizzy spells, hearing difficulty, stress, 
depression, memory deficits, and a history of head trauma.  
The doctor asserted that beyond the veteran's history of head 
trauma, his medical history was not contributory.  The doctor 
reported that active and passive motion of the cervical spine 
was severely restricted in flexion, extension, lateral 
bending, and rotation, due to pain and discomfort.  There was 
a severely painful spasm of the paravertebral musculature in 
the cervical area on the right side and left side, 
bilaterally, more likely than not due to head trauma.  There 
was also decreased motion in the lumbar spine and shoulders.  
Muscle power was +5/5 and sensory examination was normal.  
The impressions were cerebral concussion and post-concussion 
syndrome.  The doctor expressed the opinion that as a direct 
result of the traumatic injuries sustained on the date of the 
accident, there were extremes of joint movement with 
concomitant stretching and tearing of musculo-ligamentous 
structures of the cervical spine.  It was his considered 
opinion that those areas would be weakened for an indefinite 
period of time resulting in significant and restricted 
mobility.  The final prognosis was guarded.  In his clinical 
impression, the original symptoms were related to the 
accident in military service.

A January 2007 VA examination report shows the examiner had 
examined the veteran previously in July 1995 and October 
2001.  Following physical examination and CT scan, the 
examiner made the following assessment:

Records are not available regarding the 
initial trauma.  From what we do know the 
claimant did not have loss of 
consciousness or seek medical attention 
at that time.  Claimant has normal neuro 
exam and normal CT of the head.  He 
complains of headaches chronically, so 
therefore his diagnosis is chronic 
Headache Disorder.  It is very difficult 
to assign etiology to headaches, as the 
prevalence of headaches in the population 
[is] so high and the symptoms [are] so 
subjective.  In this case, the 
questionable causative etiology is not 
well documented, and the medical 
evaluation negative.  One cannot say 
without speculation if the current 
headaches are etiologically related to 
service.

Analysis

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against entitlement to service connection for residuals of a 
head injury.  The veteran is certainly competent to report he 
sustained a head injury in service.  However, as laid out in 
detail above and for the same reasons, the Board finds the 
veteran's allegations of an in-service head injury are not 
credible and accords his report of history no probative 
value.  The fact that there is nothing documented in the post 
service medical records until almost 40 years after service 
only further supports the finding that there was no head 
injury in service.  The Board need not repeat why it finds 
the veteran's allegations of an in-service head injury not 
credible.

There is no competent or credible evidence that headaches 
with an organic neurologic basis were manifested to a degree 
of 10 percent or more during the first year after the veteran 
completed his active service.  

The fact that the first showing of any headache disorder is 
almost 40 years after service is evidence against the 
veteran's claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The veteran's allegations of continuity of 
symptomatology of chronic headaches following his discharge 
from service are not credible for the reasons described in 
detail above.

The May 2006 private medical opinion, wherein the examiner 
attributes diagnoses of a cerebral concussion and a post-
concussion syndrome to an in-service head injury, has no 
probative value because it is clearly based upon statements 
provided by the veteran, which the Board finds are not 
credible.  See Coburn, 19 Vet. App. at 432; Reonal, 5 Vet. 
App. at 461; Swann, 5 Vet. App. at 233.  

A VA examiner who examined the veteran in January 2007 had 
examined the veteran in July 1995.  Back in July 1995, she 
stated there was an "unknown relationship of headaches to 
trauma."  Her inability to state whether the current 
headache disorder was etiologically related to service is 
consistent with her prior opinion more than 20 years ago.  
Her opinion does not assist the veteran in establishing a 
nexus to service.  Even if she had provided a positive nexus 
to service, the Board could not accord such an opinion any 
probative value in light of the Board's determination that 
the veteran's claim of an in-service head injury lacking 
credibility.  Id.

Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for residuals of a 
head injury.    

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of a head injury is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


